UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6680


ADRIAN NATHANIEL BACON,

                Plaintiff - Appellant,

          v.

RANDALL C. MATHENA; MAJOR GALLIHAR; FLETCHER, Q.M.H.P.; JONES,
Q.M.H.P.; HUFF, Q.M.H.P.; WRIGHT, Q.M.H.P.; ADAMS, Q.M.H.P.;
LT. STANLEY; CAPT. BLEVINS; SGT. BOYD; SGT. MILLER; C/O
HOWARD; C/O STURGILL; C/O GILBERT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(7:15-cv-00089-JPJ-RSB)


Submitted:   July 23, 2015                  Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Adrian Nathaniel Bacon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adrian Nathaniel Bacon appeals the district court’s order

dismissing, pursuant to 28 U.S.C. § 1915A (2012), his 42 U.S.C.

§ 1983 (2012) suit.     On appeal, we confine our review to the issues

raised in the Appellant’s brief.         See 4th Cir. R. 34(b).      Because

Bacon’s informal brief does not challenge the district court’s

conclusion that his suit must be dismissed as malicious, Bacon has

forfeited appellate review of the court’s order.             Accordingly, we

deny Bacon’s motion to appoint counsel and dismiss the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     2